Case 2:20-cr-00126-JAM Document 1 Filed 07/23/20 Page 1 of 5



                                                      FILED
                                                      Jul 23, 2020
                                                  CLERK, U.S. DISTRICT COURT
                                                EASTERN DISTRICT OF CALIFORNIA




                                       SEALED

                                           2:20-cr-0126 JAM
Case 2:20-cr-00126-JAM Document 1 Filed 07/23/20 Page 2 of 5
Case 2:20-cr-00126-JAM Document 1 Filed 07/23/20 Page 3 of 5
Case 2:20-cr-00126-JAM Document 1 Filed 07/23/20 Page 4 of 5




                23rd
   July                  20
                /s/ Valerie Callen


   NO BAIL WARRANT
Case 2:20-cr-00126-JAM Document 1 Filed 07/23/20 Page 5 of 5
